Case 20-21595-GLT       Doc 462    Filed 04/09/21 Entered 04/09/21 16:14:25         Desc Main
                                  Document      Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                    )    Case No. 20-21595-GLT
                                            )
  MAJESTIC HILLS, LLC,                      )    Chapter 11
          Debtor,                           )
                                            )    Related Docket Nos. 10, 431
                                            )
                                            )    Responses Due: April 9, 2021
  MAJESTIC HILLS, LLC                       )
                                            )    Hearing Date: April 29, 2021, 10:30 a.m.
              Movant,                       )
                                            )
        vs.                                 )
                                            )
  JEFFREY SWAREK and CHRISTINE              )
  SWAREK,                                   )
                                            )
              Respondents.                  )

   RESPONSE OF JEFFREY SWAREK AND CHRISTINE SWAREK TO AMENDED
  MOTION OF NVR, INC. AND NORTH STRABANE TOWNSHIP FOR ENTRY OF AN
 ORDER (A) SCHEDULING A HEARING ON DEBTOR’S MOTION FOR AN ORDER (I)
    APPROVING THE ASSUMPTION OF THE SETTLEMENT AGREEMENT AND
     RELEASE BETWEEN THE DEBTOR AND MUTUAL BENEFIT INSURANCE
 COMPANY, (II) APPROVING THE SALE OF CERTAIN INSURANCE POLICIES, AND
      (III) ISSUING AN INJUNCTION PURSUANT TO THE SALE OF CERTAIN
    INSURANCE POLICIES; (B) DECLARING THAT NON-DEBTORS ARE NOT
 ENTITLED TO RELEASES ; AND (C) REQUIRING THE SETTLEMENT AMOUNT BE
                       PAID DIRECTLY TO HOMEOWNERS

        Jeffrey Swarek and Christine Swarek (hereinafter “Swareks”), by and through their

 attorneys, Burke Cromer Cremonese, LLC and John B. Cromer, Esquire, submit the

 within response, averring as follows:

        1.     NVR, Inc. (hereinafter “NVR”) and North Strabane Township, in their

 Amended Motion, request three forms of relief: (i) the scheduling of a hearing on the

 Mutual Benefit Settlement Motion; (ii) a declaration that non-debtor parties are not entitled

 to releases; and (iii) that the settlement proceeds be paid to the homeowners.

        2.     While the Swareks, as one of several homeowners whose home was

 condemned and torn down, would likely concur with an agreement, by and between the
Case 20-21595-GLT      Doc 462    Filed 04/09/21 Entered 04/09/21 16:14:25         Desc Main
                                 Document      Page 2 of 2



 parties, that monies from the Debtor’s insurers should be available to pay the claims of

 the homeowners, on March 31, 2021, this Court entered an Order Setting Case

 Management Deadlines that provided as follows:

        The Mutual Benefit and Westfield Motions will be held in abeyance pending
        the filing of the Amended Plan and Disclosure Statement. Any and all
        deadlines currently pending that are related to these Motions, including but
        not limited to the deadline for the Official Committee of Unsecured Creditors
        to file a response, other parties to file supplemental responses, and for the
        Debtor, Westfield Insurance Company, Mutual Benefit Insurance Company,
        or any other party to the Agreements to file any replies, are suspended. The
        Court will enter a separate scheduling order imposing such deadlines at the
        appropriate time after the Amended Plan and Disclosure Statement have
        been filed (footnote deleted).

        3.     Appreciating the fact that, in conjunction with the Bankruptcy Plan process,

 and in accordance with the Case Management Deadlines Order, the Settlement Motions

 will be heard in due course, the Swareks, by filing this Response, seek to reserve their

 rights, as the March 31, 2021 Order contemplates, to file replies, or other such appropriate

 responses to the Settlement Motions, so that the issues raised by NVR and North

 Strabane Township, along with the issues raised by other parties with respect to the

 Settlement Motions, can be fully heard at the appropriate time.

        WHEREFORE, Jeffrey Swarek and Christine Swarek submit the within response

 that the issues raised by NVR and North Strabane Township be heard in accordance with

 the Case Management Deadlines Order of March 31, 2021.

                                           Respectfully Submitted,

                                           BURKE CROMER CREMONESE, LLC

                                           By:    /s/ John B. Cromer
                                                  John B. Cromer, Esquire
                                                  PA ID # 66773
                                                  jcromer@bccattorneys.com
                                                  BURKE CROMER CREMONESE, LLC
                                                  517 Court Place
                                                  Pittsburgh, PA 15219
                                                  P: (412) 904-3360
